Citation Nr: 1210390	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  96-05 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Virginia A Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In an April 2009 Board remand, the long procedural history involving this case was reported in detail and will not be repeated here.  At that time, the claim was remanded for additional evidentiary development, to include an examination to determine the etiology of the Veteran's current low back disorder.  The claim has now been returned to the Board for further appellate consideration.  Unfortunately, and for reasons explained below, however, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claim for service connection for additional development action.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

Initially, with regard to the Veteran's claim for service connection for a low back disorder, review of the record reflects that new, relevant evidence has been associated with the claims file subsequent to the most recent supplemental statement of the case (SSOC) in November 2011.  Specifically, documents reflecting that the Veteran has never received SSA benefits were received.  It is noted that the VA has repeatedly noted in previous decisions that the Veteran has been awarded SSA benefits.  This fact simply is not true.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2011).  The Veteran has not waived this right.  Consequently, the claim must be remanded, and while on remand, the AOJ must review this evidence and, if the claim remains denied, include such evidence in a SSOC.  

Moreover, as argued by the Veteran's attorney representative in correspondence dated in January 2012, the most recent VA examination is inadequate in that a reasoned medical explanation was not provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Additionally, the 2011 medical examiner's opinion was based on an inaccurate factual premise.  Such opinions have no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black, v. Brown, 5 Vet. App. 179, 180 (1993).  

Specifically, the attorney representative pointed out that the examiner noted that the Veteran led him to believe that that he had no back symptoms prior to an intercurring post service back injury, when review of the medical evidence reflects that the Veteran was seen for back complaints prior to the accident.  It was not the Veteran's intent to suggest that he had no back symptoms in the time preceding the work injury.  He was merely reporting that he had no back symptoms at the time of the injury.  This was a misleading reading and inaccurate reflection of the facts.  

The attorney representative also pointed out that the VA once again referred to the fact that the Veteran was found to receive SSA benefits (apparently based on post service back injuries).  The Board notes that the VA examiner in 2011 did note such inaccurately.  

For these reasons, the Board finds it necessary to obtain another medical nexus opinion for the Veteran's service connection claim.  Much of the Veteran's medical history as it pertains to his claim for service connection for a low back disorder is provided below to aid the examiner who conducts the requested examination.  The Board's summary, however, should not be used as a substitute for review of the medical evidence in the claims file.  

Background

No pertinent abnormalities were reported on the Veteran's March 1970 examination prior to service entrance.  The Veteran's service treatment records (STRs) show that he did report low back pain on several occasions during service with findings and diagnoses that included mixed-type apophyseal articulations between L5 and S1 in November 1970; low back pain in November 1970, February 1971, November 1971, December 1971, January 1972, and February 1972; chronic low back strain in March 1972.  In December 1971, the Veteran was recommended to be cross-trained into a career field where he would not be required to actively use his back.  Further, when hospitalized for a period of 19 days in January 1972 for groin pain and back pain, he was diagnosed with low back pain with unknown etiology.  He received physio therapy and Williams exercise at this time.  No mention was made of psychiatric problems.  

A report made in February 1972 noted the Veteran to have low back pain of one year's duration.  In March 1972, the Veteran was noted to have chronic back strain.  At that time it was noted that a medical board had considered the Veteran to be a malingerer.  After a March 1972 psychiatric evaluation, the diagnosis was passive aggressive personality.  

The Veteran underwent a VA examination in June 1972 and while he complained of low back pain, no orthopedic disease of the back was found.  After a psychiatric evaluation, the diagnosis was anxiety neurosis with musculoskeletal reaction.  

In a September 1972 rating action, the RO granted service connection for chronic psychoneurotic anxiety reaction with psychophysiological musculoskeletal components, including back complaints.  

Private medical records reflect treatment from June 1989 to June 1993 for complaints of low back pain with an impression of low back pain secondary to muscle spasms noted in April 1993.  A history of low back pain since an April 1991 work related injury was also reported during this treatment.  

The VA saw the Veteran as an outpatient during the early 1990s for complaints of low back pain.  He was diagnosed with chronic low back pain in March 1994.  Records from June 1994 to June 1995 also describe the Veteran's ongoing problems with low back pain.  X-rays of the lumbosacral spine were reported to be normal.  After VA examination in July 1995, the Veteran was diagnosed with lumbar strain with associated muscle spasms. X-rays were normal at that time.  During subsequent VA outpatient treatment in the late 1990s the Veteran was noted to have low back pain.  X-rays taken in January 1999 showed minimal narrowing of L5- S1.  

The record also contains documentation that shows the Veteran was denied benefits by the Missouri Department of Social Services.  

During a VA orthopedic examination conducted in October 2001 the Veteran said that he originally injured his low back while fueling aircraft in the service and he had been extensively worked up for this problem during service.  He had been treated by numerous physicians for back complaints since service discharge.  The Veteran was noted to have worked at numerous jobs since service and had sustained three separate back injuries as a civilian.  It was noted that magnetic resonance imaging (MRI) had indicated left paramedian disc herniation at the L4-5 level with central canal stenosis and pressure effect on the left fifth lumbar nerve root.  After the evaluation the impression was degenerative disc disease (DDD) of the lumbar spine.  The examiner opined that the Veteran's low back disability was most likely the result of injuries sustained after service and was not the direct result of the condition which existed during service.  

Of record is a VA examination report from September 2004 with June 2005 addendum, as well as VA examination report from May 2011.  These reports have been found to be inadequate to address the question of etiology.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his back disorder, on appeal.  Any records dated subsequent to May 2011 that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  After the above has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of all current low back disabilities.  The claims folder must be made available to the examiner for review.  All indicated studies should be conducted, and all findings reported in 
detail.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the onset of any current low back disorder, to include degenerative disc disease, is due to inservice injury, or any incident in service, or due to post service disease/injury.  A rationale should be provided for all opinions expressed.  

3.  The RO should then review the record and ensure that all the above actions are completed.  When the RO is satisfied that the record is complete and the examination is adequate for rating purposes, the claim should be readjudicated by the RO.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with a SSOC and allow the appropriate time for response.  Thereafter, the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

